NO. 12-17-00382-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE                                      §    APPEAL FROM THE 321ST

MARRIAGE OF TONYA WISE                                    §    JUDICIAL DISTRICT COURT

AND STEVEN B. WISE                                        §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Steven B. Wise, has filed a motion to dismiss this appeal. In his motion, Wise
states that the parties have reached a settlement agreement and the trial court granted a new trial
to allow the parties to effectuate the agreement. Accordingly, Wise’s motion to dismiss is
granted, and the appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1).
Opinion delivered December 21, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        DECEMBER 21, 2017


                                         NO. 12-17-00382-CV


                         IN THE MATTER OF THE MARRIAGE OF
                            TONYA WISE AND STEVEN B. WISE


                                 Appeal from the 321st District Court
                          of Smith County, Texas (Tr.Ct.No. 16-2260-D)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.